Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2017

                                      No. 04-17-00485-CV

                                        Victor RAMOS,
                                           Appellant

                                                v.

                                     Gustavo GUERRA, Jr.,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVT000103-D4
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        On December 22, 2017, Blanca Espericueta filed a notification of late record stating her
portion of the reporter’s record has not been filed because appellant has not made arrangements
for paying for the record. However, according to the docketing statements filed in this appeal,
this portion of the reporter’s record was requested only by the appellee whose cross-appeal has
been dismissed. Therefore, unless the appellant files a written request for the preparation of this
portion of the reporter’s record, Ms. Espericueta will not be required to file her portion of the
reporter’s record, and the court will consider the appellate record to be complete.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court